[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________  ELEVENTH CIRCUIT
                                                                 JANUARY 13, 2011
                                 No. 11-10069                       JOHN LEY
                                                                     CLERK
                           ________________________

                    D.C. Docket No. 5:02-cv-00524-KOB-JEO

LEROY WHITE,

                                                               Petitioner - Appellant,

                                       versus

CHARLIE JONES,
Warden,
ATTORNEY GENERAL, STATE OF ALABAMA,
COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,

                                                           Respondents - Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

Before EDMONDSON, HULL and WILSON, Circuit Judges.

BY THE COURT:

      Alabama death row inmate Leroy White has moved this Court for a

certificate of appealability (“COA”) to review the district court’s denial of his
Federal Rule of Civil Procedure 60(b) motion for relief from the district court’s

judgment denying White’s 28 U.S.C. § 2254 petition for a writ of habeas corpus.

      We deny White’s motion for a COA as unripe because he has not filed a

motion for a COA in the district court first and obtained a ruling from the district

court. See United States v. Futch, 518 F.3d 887, 894 n.1 (11th Cir. 2008)

(“District courts must consider and rule upon the propriety of issuing the COA

first, that is, before a request for a COA will be received or acted on by this court

or a judge of this court.”).

      Alternatively, we deny the motion for a COA in the reasons outlined in our

order denying White’s second motion for a stay of execution.

      MOTION DENIED.
WILSON, Circuit Judge, dissenting:

      I dissent from the Court’s denial of the motion for a COA for the reasons

outlined in my dissent from the order denying White’s second motion for a stay of

execution.